Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation of Claim 1, reading: “binding material forming a binder layer, with discrete regions of binder layer formed as teeth…wherein: the region of binder layer forming each tooth is formed with a ductile region” is indefinite.  It is not clear what the term “the region of binder layer forming each tooth” is referring to.  Previous to this recitation, two similar features are delimited, namely: “binding material forming a binder layer” and “discrete regions of binder layer formed as teeth”.  If Applicant is referring to one of these recitations then the phrasing should be consistent.  For instance, Applicant may claim: “binding material forming a binder layer, with discrete regions of binder layer formed as teeth…wherein: the binding material forming the binder layer is formed with a ductile region”  or applicant may claim “binding material forming a binder layer, with discrete regions of the binder layer formed as teeth…wherein: the discrete regions of the binder layer formed as teeth is formed with a ductile region”.  If applicant is attempting to claim a “the region of binder layer forming each tooth” that 
The limitation of Claim 4 reading “the ductile braze material attached to the crown region” is indefinite.  The claim on its face appears to be claiming that the ductile region is somehow directly attached to the ductile braze material.  However, the ductile braze material, appears to only be part of the ductile region, as a broadest reasonable interpretation of the claims based on par 0033-0034 of the specification.  Thus the ductile region, and thus the ductile braze material is not directly attached to the crown region, but is at best operatively attached to the crown region via the mutual attachment of the crown region and the ductile region to the intermediate region.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 11-14 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over 4911037, Werz, in view of USPGPUB 20160121413, Ly, as evidenced by  “Materials: Carbon Steel”, by Coburn-Myers, hereafter, Coburn-Myers, published Jun 24 2006, found at https://www.coburnmyers.com/materials-carbon-steel/.
Regarding Claim 1, Werz discloses: a tool blade, comprising: 
a backing strip (potion of disk 2 to which the teeth are attached); 

the region of binder layer forming each tooth (e.g. the teeth) is (are) formed with a ductile region (bottom region of intermediate pieces 4, annotated below, which is ductile because it comprises low carbon steel, which is known to be ductile, per Coburn-Myers) bonded to the backing strip (since it is welded thereto, col. Col. 3, lines 45-50), a crown region (3) and an intermediate region (intermediate region of part 4, annotated below) of thermal material (since the material of part 4 being low carbon steel is known to be a thermal material, per Coburn-Myers) disposed between the ductile region and the crown region (fig 1) so as to have the intermediate region absorb thermal expansion and contraction (since the teeth are formed of a thermal material e.g. low carbon steel, that is known to be able to absorb thermal expansion and contraction per Coburn-Myers), the ductile region being completely separated from the crown region by the intermediate region of thermal material (fig 1).

    PNG
    media_image1.png
    708
    759
    media_image1.png
    Greyscale

Werz lacks abrasive particles bound to the binder layer.
Ly discloses a tool blade (fig. 2, abrasive wire 3, par 0107), comprising: a backing strip (fig. 2, 4); binding material forming a binder layer (layers 10 and 12), with discrete regions of binder layer formed as teeth along an edge of the backing strip (raised portions of binder layer which surround particles 6); where the layer includes abrasive particles (6, par 0107) bound to the binder layer (par 0107), in order to have the cutting portions thereof comprise better hardness (par 0012).

Regarding Claims 2-4, 6, and 11-16, the Werz cutting tool as modified by Ly discloses all the limitations of Claim 1 as discussed above. 
Modified Werz lacks per Claim 2, the binding material including a ductile braze material, where per Claim 3, the ductile braze material is in combination with a binder material, where per Claim 4, the ductile braze material attached to the crown region, where per Claim 6, the abrasive particles are bound by the intermediate region, where per Claim 11, the abrasive particles comprise a mixture of abrasive particles of different materials, where per Claim 12, the abrasive particles are coated by a physical vapour deposition or chemical vapour deposition technique, where per Claim 15 the abrasive particles are coated with a material which promotes wetting of the abrasive particles by the binding material, where per Claim 16, the backing strip is steel.
The Ly apparatus and process of making said apparatus also includes per Claim 2, the binding material including a ductile braze material (region 10, par 0108 of Ly), were per Claim 3 , the ductile braze material is in combination with a binder material (par 0107 and 0108 of Ly), per Claim 4 , ductile braze material (10) is in the region of the binding layer which is bonded to the backing strip to provide a stress resistant bond with the backing strip (fig 2, par 0107-0108 of Ly), per Claim 6, the abrasive particles are bound by the intermediate region (since the film is adhered to the abrasive particles 6 of Ly), per Claim 11, the abrasive particles comprise a mixture of abrasive particles of different materials (par 0039), per Claim 12, the abrasive particles are cubic boron nitride, diamond or tungsten carbide (per par. 0038 of Ly), where per claim 13, the abrasive particles are coated to promote binding with the binding layer (par 0110 of Ly), per Claim 14, the abrasive particles are coated by a physical vapour per claim 15, the abrasive particles of Ly are coated with a material (titanium is disclosed to be one of the materials used to coat the particles, par 0040) which promotes wetting of the abrasive particles by the binding material (as evidenced by Ly, col. 2 lines 10-20) and per claim 16, the backing strip is steel (par 0023 of Ly), in order to have the cutting portions thereof comprise better hardness (par 0012).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to also modify Werz in view of Ly by per Claim 2, the binding material including a ductile braze material, where per Claim 3, the ductile braze material is in combination with a binder material, where per Claim 4, the ductile braze material is in the region of the binding layer which is bonded to the backing strip to provide a stress resistant bond with the backing strip, where per Claim 6, the abrasive particles are bound by the intermediate region (by the region including the particles), where per Claim 11, the abrasive particles comprise a mixture of abrasive particles of different materials, where per Claim 12, the abrasive particles are coated by a physical vapour deposition or chemical vapour deposition technique, where per Claim 15 the abrasive particles are coated with a material which promotes wetting of the abrasive particles by the binding material, where per Claim 16, the backing strip is steel,  in order to have the cutting portions thereof comprise better hardness as taught via Ly.
With regard to claim 4, the ductile braze material of modified Wertz in the ductile region is operatively attached to the crown region (via the connection with the intermediate region). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Werz in view of Ly and further in view of USPGPUB 20200123664, Czettel et al., hereafter Czettel.
Regarding Claim 5, the Werz apparatus modified by Ly discloses all the limitations of Claim 2 as discussed above. 

Czettel discloses a coated tool, like the coated tool apparatus of Ly and of the present invention, and discloses that in such an assembly it is known and beneficial to have a ductile braze material that is formed with “hard material particles” and is thus bound by the abrasive particles (i.e. abrasive particles) (par 0003) in order to have improved layer adhesion of the material on the tool, par 0009.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Werz by having the abrasive particles be bound by the ductile braze material in order to have improved layer adhesion of the material on the tool as taught by Czettel.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Werz in view of Ly and further in view of USPGPUB 20140000579, to Vaneecke et al., hereafter referred to as Vaneecke.
Regarding Claim 8, the Werz tool as modified by Ly discloses all the limitations of Claim 1 as discussed above. 
Modified Werz lacks the apparatus having the binding material including per Claim 8 the material being a nickel braze.
Vaneecke discloses a sawing bead, like the coated cutting tool of Ly and of the present invention, and discloses that in such an assembly it is known and beneficial to include a binding material for forming the teeth of a tool and which binding materials include braze material (par 0069 discloses that the binding material of Vaneecke is a braze material made of nickel and nickel is a hard braze materials), in order to allow the coated device to have a balance between wear resistance/abrasiveness (par. 0070).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ly by having the binding material include a nickel braze material in 
Regarding Claim 9, the hard braze material (of Werz as modified by Ly and modified by Vaneecke) is in the region of the binding layer which is exposed during use of the blade, and which includes abrasive particles (since the binder layer in Werz as modified by Ly is what is exposed during use of the blade, since the coating is applied to the outside of the teeth of Werz as modified with Ly).

Response to Arguments
Applicant's arguments filed 3/1/22 with regard to the previously filed claim and drawing objections and 35 USC 112 claim rejections have been fully considered and they are persuasive. Thus the previous objections and rejections are withdrawn.  With regard to the drawing objections, Applicant has deleted fig 8, thus rendering the objection with regard to the figure moot.  With regard to the claim objections, Applicant has amended the claims as suggested by Examiner, thus rendering the claim objections moot. With regard to the claim rejections under 35 USC 112, Applicant has amended claims 1, 4-6, 8-9, and 11 to address the informality issues previously raised with respect to those claims, thus rendering those rejections moot.  Applicant has also cancelled claims 7 and 17, thus rendering the rejections of those claims moot.  
Applicant's arguments filed 3/1/22 have been fully considered but they are not persuasive.  Applicant argues that the modification of Wertz in view of Ly and Coburn-Myers fails to meet the claims as presently presented.  Namely, Applicant argues in relevant part that:
“With respect to the rejection of independent claim 1 as allegedly being unpatentable over Werz in view of Ly et al., as evidenced by Coburn-Myers, the Examiner will note that independent claim 1 recites, as part of the claimed combination, that the region of binder layer forming each tooth is formed with a ductile region bonded to the backing strip, a crown region and an intermediate region of thermal material disposed between the ductile region and the crown region so as to have the intermediate region absorb thermal expansion and contraction, with the ductile region being completely separated from the crown region by the intermediate region of thermal material. 

The Examiner's assertion on Page 7 of the Office Action that region 4 in Werz comprises both a ductile region and a region of thermal material actually teaches away from Applicant's claimed invention since, if region 4 in Werz acts as both regions, then necessarily the intermediate region of thermal material cannot be disposed between the ductile region and the crown region as recited in independent claim 1. 
Applicant respectfully submits that Ly et al. and Coburn-Myers fail to cure this deficiency in Werz.”

Examiner disagrees.  A region as the term is best understood by its normal definition and in view of the broadest reasonable interpretation in view of the specification, is an arbitrary delineation of location or area on a structure.  See for example lines drawn in fig 5 of Applicant’s figures, which delineate a distinction between region 32a and region 32b and region 32c.  If applicant intends for the regions to be of different materials applicant should positively claim that.  As presently claimed the regions can all be of the same material as long as the material has the properties of being ductile and of absorbing thermal expansion and contraction. E.g. being a thermal material.  
Thus, as annotated in the Claim 1 rejection above, the teeth of Wertz can be said to have several distinct regions even of the regions are all made of the same material, as long as the regions have the properties as claimed.  As such, the rejection over Wertz in view of Ly and Coburn-Myers is maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724

/EVAN H MACFARLANE/Examiner, Art Unit 3724